UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811- 7512 Dreyfus Premier Worldwide Growth Fund, Inc. (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: July 1, 2008-June 30, 2009 Item 1. Proxy Voting Record Dreyfus Premier Worldwide Growth Fund, Inc. DREYFUS WORLDWIDE GROWTH FUND ABBOTT LABORATORIES Ticker: ABT Security ID: 002824100 Meeting Date: APR 24, 2009 Meeting Type: Annual Record Date: FEB 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R.J. Alpern For For Management 1.2 Elect Director R.S. Austin For For Management 1.3 Elect Director W.M. Daley For For Management 1.4 Elect Director W.J. Farrell For For Management 1.5 Elect Director H.L. Fuller For For Management 1.6 Elect Director W.A. Osborn For For Management 1.7 Elect Director D.A.L. Owen For For Management 1.8 Elect Director W.A. Reynolds For For Management 1.9 Elect Director R.S. Roberts For For Management 1.10 Elect Director S.C. Scott, III For For Management 1.11 Elect Director W.D. Smithburg For For Management 1.12 Elect Director G.F. Tilton For For Management 1.13 Elect Director M.D. White For For Management 2 Approve Omnibus Stock Plan For For Management 3 Approve Nonqualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management 5 Report on Animal Testing Against Against Shareholder 6 Adopt Principles for Health Care Reform Against Against Shareholder 7 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation ALTRIA GROUP, INC. Ticker: MO Security ID: 02209S103 Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Elizabeth E. Bailey For For Management 2 Elect Director Gerald L. Baliles For For Management 3 Elect Director Dinyar S. Devitre For For Management 4 Elect Director Thomas F. Farrell For For Management 5 Elect Director Robert E. R. Huntley For For Management 6 Elect Director Thomas W. Jones For For Management 7 Elect Director George Munoz For For Management 8 Elect Director Nabil Y. Sakkab For For Management 9 Elect Director Michael E. Szymanczyk For For Management 10 Ratify Auditors For For Management 11 Reduce Tobacco Harm to Health Against Against Shareholder 12 Report on Marketing Practices on the Against Against Shareholder Poor 13 Adopt Principles for Health Care Reform Against Against Shareholder 14 Adopt Human Rights Protocols for Against Against Shareholder Company and Suppliers 15 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 16 Report on Political Contributions Against Against Shareholder APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 25, 2009 Meeting Type: Annual Record Date: DEC 29, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William V. Campbell For For Management 1.2 Elect Director Millard S. Drexler For For Management 1.3 Elect Director Albert A. Gore, Jr. For For Management 1.4 Elect Director Steven P. Jobs For For Management 1.5 Elect Director Andrea Jung For For Management 1.6 Elect Director A.D. Levinson For For Management 1.7 Elect Director Eric E. Schmidt For For Management 1.8 Elect Director Jerome B. York For For Management 2 Report on Political Contributions Against Against Shareholder 3 Adopt Principles for Health Care Reform Against Against Shareholder 4 Prepare Sustainability Report Against Against Shareholder 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation ASSICURAZIONI GENERALI SPA Ticker: G Security ID: T05040109 Meeting Date: APR 24, 2009 Meeting Type: Annual Record Date: APR 22, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements, For For Management Consolidated Financial Statements, Statutory Reports and External Auditors' Reports; Allocation of Income 2 Elect Director For Against Management 3 Fix Number of Members and Elect For For Management Consiglio Generale (Advisory Body) CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 27, 2009 Meeting Type: Annual Record Date: APR 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director S. H. Armacost For For Management 1.2 Elect Director L. F. Deily For For Management 1.3 Elect Director R. E. Denham For For Management 1.4 Elect Director R. J. Eaton For For Management 1.5 Elect Director E. Hernandez For For Management 1.6 Elect Director F. G. Jenifer For For Management 1.7 Elect Director S. Nunn For For Management 1.8 Elect Director D. J. O'Reilly For For Management 1.9 Elect Director D. B. Rice For For Management 1.10 Elect Director K. W. Sharer For For Management 1.11 Elect Director C. R. Shoemate For For Management 1.12 Elect Director R. D. Sugar For For Management 1.13 Elect Director C. Ware For For Management 1.14 Elect Director J. S. Watson For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Amend Omnibus Stock Plan For For Management 5 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 6 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 7 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations 8 Adopt Guidelines for Country Selection Against Against Shareholder 9 Adopt Human Rights Policy Against Against Shareholder 10 Report on Market Specific Environmental Against Against Shareholder Laws CHRISTIAN DIOR Ticker: CDI Security ID: F26334106 Meeting Date: MAY 14, 2009 Meeting Type: Annual/Special Record Date: MAY 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Consolidated Financial For For Management Statements and Statutory Reports 2 Approve Financial Statements and For For Management Statutory Reports 3 Approve Auditors' Special Report For Against Management Regarding Related-Party Transactions 4 Approve Allocation of Income and For For Management Dividends of EUR 1.61 per Share 5 Ratify Appointment of Renaud Donnedieu For For Management de Vabres as Director 6 Reelect Eric Guerlain as Director For Against Management 7 Reelect Antoine Bernheim as Director For Against Management 8 Reelect Denis Dalibot as Director For Against Management 9 Reelect Christian de Labriffe as For Against Management Director 10 Reelect Jaime de Marichalar y Saenz de For Against Management Tejada as Director 11 Reelect Alessandro Vallarino Gancia as For Against Management Director 12 Ratify Ernst and Young et Autres as For For Management Auditor 13 Ratify Auditex as Alternate Auditor For For Management 14 Reappoint Mazars as Auditor For For Management 15 Reappoint Guillaume Potel as Alternate For For Management Auditor 16 Authorize Repurchase of up to 10 For For Management Percent of Issued Share Capital 17 Approve Reduction in Share Capital via For For Management Cancellation of Repurchased Shares 18 Authorize Issuance of Equity or For For Management Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 80 Million 19 Authorize Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights, with the Possibility Not to Offer them to the Public, up to Aggregate Nominal Amount of EUR 80 Million 20 Authorize Board to Increase Capital in For Against Management the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above 21 Authorize Capital Increase of Up to EUR For Against Management 80 Million for Future Exchange Offers 22 Authorize Capital Increase of up to 10 For For Management Percent of Issued Capital for Future Acquisitions 23 Authorize up to 3 Percent of Issued For For Management Capital for Use in Stock Option Plan 24 Amend Articles 10 and 17 of Bylaws Re: For For Management Shareholding Requirements for Directors and Double Voting Rights COCA-COLA COMPANY, THE Ticker: KO Security ID: 191216100 Meeting Date: APR 22, 2009 Meeting Type: Annual Record Date: FEB 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Herbert A. Allen For For Management 1.2 Elect Director Ronald W. Allen For Against Management 1.3 Elect Director Cathleen P. Black For Against Management 1.4 Elect Director Barry Diller For For Management 1.5 Elect Director Alexis M. Herman For Against Management 1.6 Elect Director Muhtar Kent For For Management 1.7 Elect Director Donald R. Keough For For Management 1.8 Elect Director Maria Elena Lagomsino For Against Management 1.9 Elect Director Donald F. McHenry For For Management 1.10 Elect Director Sam Nunn For For Management 1.11 Elect Director James D. Robinson III For Against Management 1.12 Elect Director Peter V. Ueberroth For For Management 1.13 Elect Director Jacob Wallenberg For Against Management 1.14 Elect Director James B. Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder 5 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Human Rights 6 Performance-Based Awards Against Against Shareholder CONOCOPHILLIPS Ticker: COP Security ID: 20825C104 Meeting Date: MAY 13, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard L. Armitage For For Management 1.2 Elect Director Richard H. Auchinleck For For Management 1.3 Elect Director James E. Copeland, Jr. For For Management 1.4 Elect Director Kenneth M. Duberstein For For Management 1.5 Elect Director Ruth R. Harkin For For Management 1.6 Elect Director Harold W. McGraw III For For Management 1.7 Elect Director James J. Mulva For For Management 1.8 Elect Director Harald J. Norvik For For Management 1.9 Elect Director William K. Reilly For For Management 1.10 Elect Director Bobby S. Shackouls For For Management 1.11 Elect Director Victoria J. Tschinkel For For Management 1.12 Elect Director Kathryn C. Turner For For Management 1.13 Elect Director William E. Wade, Jr. For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management 4 Adopt Principles for Health Care Reform Against Against Shareholder 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 6 Report on Political Contributions Against Against Shareholder 7 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations 8 Report on Environmental Impact of Oil Against Against Shareholder Sands Operations in Canada 9 Require Director Nominee Qualifications Against Against Shareholder DIAGEO PLC Ticker: DEO Security ID: 25243Q205 Meeting Date: OCT 15, 2008 Meeting Type: Annual Record Date: SEP 8, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 REPORT AND ACCOUNTS 2008 For For Management 2 DIRECTORS REMUNERATION REPORT 2008 For For Management 3 DECLARATION OF FINAL DIVIDEND For For Management 4 TO RE-ELECT DR FB HUMER (MEMBER OF For For Management NOMINATION COMMITTEE, CHAIRMAN OF COMMITTEE) AS A DIRECTOR 5 TO RE-ELECT M LILJA (MEMBER OF AUDIT, For For Management NOMINATION, REMUNERATION COMMITTEE) AS A DIRECTOR 6 TO RE-ELECT WS SHANAHAN (MEMBER OF For For Management AUDIT, NOMINATION, REMUNERATION COMMITTEE) AS A DIRECTOR 7 TO RE-ELECT HT STITZER (MEMBER OF For For Management AUDIT, NOMINATION, REMUNERATION COMMITTEE) AS A DIRECTOR 8 ELECTION OF PG SCOTT (MEMBER OF AUDIT, For For Management CHAIRMAN OF COMMITTEE, NOMINATION, REMUNERATION) AS A DIRECTOR 9 RATIFY AUDITORS For For Management 10 AUTHORITY TO ALLOT RELEVANT SECURITIES For For Management 11 DISAPPLICATION OF PRE-EMPTION RIGHTS For For Management 12 AUTHORITY TO PURCHASE OWN ORDINARY For For Management SHARES 13 AUTHORITY TO MAKE POLITICAL DONATIONS For For Management AND/OR TO INCUR POLITICAL EXPENDITURE 14 ADOPTION OF THE DIAGEO PLC 2008 For For Management PERFORMANCE SHARE PLAN 15 ADOPTION OF THE DIAGEO PLC 2008 SENIOR For For Management EXECUTIVE SHARE OPTION PLAN 16 AUTHORITY TO ESTABLISH INTERNATIONAL For For Management SHARE PLANS 17 AMENDMENTS TO THE ARTICLES OF For For Management ASSOCIATION EMERSON ELECTRIC CO. Ticker: EMR Security ID: 291011104 Meeting Date: FEB 3, 2009 Meeting Type: Annual Record Date: NOV 25, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A.A. Busch III For For Management 1.2 Elect Director A.F. Golden For For Management 1.3 Elect Director H. Green For For Management 1.4 Elect Director W.R. Johnson For For Management 1.5 Elect Director J.B. Menzer For For Management 1.6 Elect Director V.R. Loucks, Jr. For For Management 2 Ratify Auditors For For Management EURAZEO Ticker: RF Security ID: F3296A108 Meeting Date: MAY 29, 2009 Meeting Type: Annual/Special Record Date: MAY 26, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Allocation of Income and For For Management Dividends of EUR 1.20 per Share 3 Authorize Payment of Dividends by For For Management Shares 4 Accept Consolidated Financial For For Management Statements and Statutory Reports 5 Approve Auditors' Special Report For Against Management Regarding Related-Party Transactions 6 Approve Transaction with Luis For Against Management Marini-Portugal 7 Authorize Repurchase of Up to 10 For Against Management Percent of Issued Share Capital 8 Approve Reduction in Share Capital via For For Management Cancellation of Repurchased Shares 9 Authorize Capitalization of Reserves of For For Management Up to EUR 1.3 Million for Bonus Issue or Increase in Par Value 10 Authorize Issuance of Equity or For Against Management Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 150 Million 11 Authorize Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 100 Million 12 Approve Issuance of Shares up to 20 For Against Management Percent of Issued Capital per Year Reserved for Qualified Investors 13 Authorize Board to Set Issue Price for For Against Management 10 Percent Per Year of Issued Capital Pursuant to Issue Authority without Preemptive Rights 14 Authorize Board to Increase Capital in For Against Management the Event of Additional Demand Related to Delegations Submitted to Shareholder Vote Above 15 Authorize Capital Increase of up to 10 For For Management Percent of Issued Capital for Future Acquisitions 16 Set Global Limit for Capital Increase For Against Management to Result from All Issuance Requests at EUR 150 Million 17 Approve Employee Stock Purchase Plan For For Management 18 Authorize Board to Issue Free Warrants For Against Management with Preemptive Rights During a Public Tender Offer 19 Authorize up to 1 Percent of Issued For Against Management Capital for Use in Restricted Stock Plan 20 Authorize Filing of Required For For Management Documents/Other Formalities EXXON MOBIL CORP. Ticker: XOM Security ID: 30231G102 Meeting Date: MAY 27, 2009 Meeting Type: Annual Record Date: APR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director M.J. Boskin For For Management 1.2 Elect Director L.R. Faulkner For For Management 1.3 Elect Director K.C. Frazier For For Management 1.4 Elect Director .W. George For For Management 1.5 Elect Director R.C. King For For Management 1.6 Elect Director M.C. Nelson For For Management 1.7 Elect Director S.J. Palmisano For For Management 1.8 Elect Director S.S Reinemund For For Management 1.9 Elect Director R.W. Tillerson For For Management 1.10 Elect Director E.E. Whitacre, Jr. For For Management 2 Ratify Auditors For For Management 3 Provide for Cumulative Voting Against Against Shareholder 4 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 5 Reincorporate in Another State [from Against Against Shareholder New Jersey to North Dakota] 6 Require Independent Board Chairman Against Against Shareholder 7 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 8 Compare CEO Compensation to Average Against Against Shareholder U.S. per Capita Income 9 Review Anti-discrimination Policy on Against Against Shareholder Corporate Sponsorships and Executive Perks 10 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Sexual Orientation and Gender Identity 11 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations 12 Report on Climate Change Impacts on Against Against Shareholder Emerging Countries 13 Adopt Policy to Increase Renewable Against Against Shareholder Energy FOMENTO ECONOMICO MEXICANO S.A.B. DE C.V. (FEMSA) Ticker: FMX Security ID: 344419106 Meeting Date: MAR 25, 2009 Meeting Type: Annual Record Date: FEB 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Report of the Board of Directors For For Management on Financial Statements and Statutory Reports for Fiscal Year 2008; Report of the CEO; Report of the Audit and Corporate Practices Committee 2 Accept Tax Report on Compliance of For For Management Fiscal Obligations in Accordance with Article 86 of Income Tax Law 3 Approve Allocation of Income and For For Management Distribution of Dividends of MXN 0.08 per Series B Shares; MXN 0.10 per Series D Shares; Corresponding to a Total of MXN 0.40 per B Unit and MXN 0.48 per BD Unit 4 Set Aggregate Nominal Share Repurchase For For Management Reserve to a Maximum Amount of up to MXN 3 Billion in Accordance with Article 56 of the Securities Market Law 5 Elect Proprietary and Alternate For For Management Directors, Board Secretaries, Qualification of Independence; Approve their Remuneration 6 Approve Integration of Committees on 1) For For Management Finance and Planning, 2) Audit and 3) Corporate Practices; Appoint Respective Chairmen; and Approve their Remuneration 7 Appoint delegates for the execution and For For Management formalization of the meeting's resolutions 8 Approve Minutes of Meeting For For Management GENERAL DYNAMICS CORP. Ticker: GD Security ID: 369550108 Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Nicholas D. Chabraja For For Management 2 Elect Director James S. Crown For For Management 3 Elect Director William P. Fricks For For Management 4 Elect Director Jay L. Johnson For For Management 5 Elect Director George A. Joulwan For For Management 6 Elect Director Paul G. Kaminski For For Management 7 Elect Director John M. Keane For For Management 8 Elect Director Deborah J. Lucas For For Management 9 Elect Director Lester L. Lyles For For Management 10 Elect Director J. Christopher Reyes For For Management 11 Elect Director Robert Walmsley For For Management 12 Approve Omnibus Stock Plan For For Management 13 Approve Nonqualified Employee Stock For For Management Purchase Plan 14 Ratify Auditors For For Management 15 Report on Space-based Weapons Program Against Against Shareholder 16 Adopt a Policy in which the Company Against Against Shareholder will not Make or Promise to Make Any Death Benefit Payments to Senior Executives GENERAL ELECTRIC CO. Ticker: GE Security ID: 369604103 Meeting Date: APR 22, 2009 Meeting Type: Annual Record Date: FEB 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James I. Cash, Jr. For For Management 1.2 Elect Director William M. Castell For For Management 1.3 Elect Director Ann M. Fudge For For Management 1.4 Elect Director Susan Hockfield For For Management 1.5 Elect Director Jeffrey R. Immelt For For Management 1.6 Elect Director Andrea Jung For For Management 1.7 Elect Director Alan G. (A.G.) Lafley For For Management 1.8 Elect Director Robert W. Lane For For Management 1.9 Elect Director Ralph S. Larsen For For Management 1.10 Elect Director Rochelle B. Lazarus For For Management 1.11 Elect Director James J. Mulva For For Management 1.12 Elect Director Sam Nunn For For Management 1.13 Elect Director Roger S. Penske For For Management 1.14 Elect Director Robert J. Swieringa For For Management 1.15 Elect Director Douglas A. Warner III For For Management 2 Ratify Auditors For For Management 3 Provide for Cumulative Voting Against Against Shareholder 4 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 5 Evaluate the Potential Conversion of Against Against Shareholder the Corporation's Business Units into Four or More Public Corporations and Distribute New Shares 6 Adopt Policy to Cease the Payments of Against Against Shareholder Dividends or Equivalent Payments to Senior Executives for Shares Not Owned 7 Submit Severance Agreement (Change in Against Against Shareholder Control) to shareholder Vote GROUPE DANONE Ticker: GDNNY Security ID: 399449107 Meeting Date: APR 23, 2009 Meeting Type: Annual/Special Record Date: MAR 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Accept Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 1.20 per Share 4 Approve Stock Dividend Program For For Management 5 Approve Auditors' Special Report For Against Management Regarding Related-Party Transactions 6 Reelect Richard Goblet d'Alviella as For Against Management Director 7 Reelect Christian Laubie as Director For Against Management 8 Reelect Jean Laurent as Director For For Management 9 Reelect Hakan Mogren as Director For For Management 10 Reelect Benoit Potier as Director For For Management 11 Elect Guylaine Saucier as Director For For Management 12 Approve Remuneration of Directors in For For Management the Aggregate Amount of EUR 600,000 13 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 14 Approve Creation of Danone Eco-Systeme For For Management Fund 15 Change Company Name to Danone For For Management 16 Amend Article 7 of Bylaws Re: For For Management Delegation of Power in Case of Share Capital Increase 17 Amend Articles 10 of Association Re: For For Management Shareholders Identification 18 Amend Article 18 of Bylaws Re: For For Management Attendance to Board Meetings Through Videoconference and Telecommunication 19 Amend Article 22 of Bylaws Re: Record For For Management Date 20 Amend Article 26 of Bylaws Re: For For Management Electronic Voting 21 Amend Article 27 of Bylaws Re: For For Management Delegation of Powers to the Board for the Issuance of Bonds 22 Amend Articles 27 and 28 of Association For For Management Re: Quorum Requirements for Ordinary and Extraordinary General Meetings 23 Authorize Issuance of Equity or For For Management Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 45 Million 24 Authorize Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 30 Million 25 Authorize Board to Increase Capital in For For Management the Event of Additional Demand Related to Delegations Submitted to Shareholder Vote Above 26 Authorize Capital Increase of Up to EUR For For Management 25 Million for Future Exchange Offers 27 Authorize Capital Increase of up to 10 For For Management Percent of Issued Capital for Future Acquisitions 28 Authorize Capitalization of Reserves of For For Management Up to EUR 33 Million for Bonus Issue or Increase in Par Value 29 Approve Employee Stock Purchase Plan For For Management 30 Authorize up to 6 Million Shares for For For Management Use in Stock Option Plan 31 Authorize up to 2 Million Shares for For Against Management Use in Restricted Stock Plan 32 Approve Reduction in Share Capital via For For Management Cancellation of Repurchased Shares 33 Authorize Filing of Required For For Management Documents/Other Formalities HSBC HOLDINGS PLC Ticker: HBC Security ID: 404280406 Meeting Date: MAR 19, 2009 Meeting Type: Special Record Date: MAR 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Increase in Authorised Ordinary For For Management Share Capital from USD 7,500,100,000, GBP 401,500 and EUR 100,000 to USD 10,500,100,000, GBP 401,500 and EUR 100,000 2 Subject to the Passing of Resolution 1, For For Management Authorise Issue of Equity or Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of USD 2,530,200,000 (Rights Issue) 3 Subject to the Passing of Resolution 2, For For Management Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of USD 2,530,200,000 (Rights Issue) HSBC HOLDINGS PLC Ticker: HBC Security ID: 404280406 Meeting Date: MAY 22, 2009 Meeting Type: Annual Record Date: MAR 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3a Re-elect Safra Catz as Director For For Management 3b Re-elect Vincent Cheng as Director For For Management 3c Re-elect Marvin Cheung as Director For For Management 3d Re-elect John Coombe as Director For For Management 3e Re-elect Jose Duran as Director For For Management 3f Re-elect Rona Fairhead as Director For For Management 3g Re-elect Douglas Flint as Director For For Management 3h Re-elect Alexander Flockhart as For For Management Director 3i Re-elect Lun Fung as Director For For Management 3j Re-elect Michael Geoghegan as Director For For Management 3k Re-elect Stephen Green as Director For For Management 3l Re-elect Stuart Gulliver as Director For For Management 3m Re-elect James Hughes-Hallett as For For Management Director 3n Re-elect Sam Laidlaw as Director For For Management 3o Re-elect J Lomaxas Director For For Management 3p Re-elect Sir Mark Moody-Stuart as For For Management Director 3q Re-elect Gwyn Morgan as Director For For Management 3r Re-elect Nagavara Murthy as Director For For Management 3s Re-elect Simon Robertson as Director For For Management 3t Re-elect John Thornton as Director For For Management 3u Re-elect Sir Brian Williamson as For For Management Director 4 Reappoint KPMG Audit plc as Auditors For For Management and Authorise the Group Audit Committee to Determine Their Remuneration 5 Authorise Issue of Equity or For For Management Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of GBP 100,000 6 Subject to the Passing of Resolution 5, For For Management Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of GBP 7 Authorise 1,720,481,200 Ordinary Shares For For Management for Market Purchase 8 Adopt New Articles of Association For For Management 9 Approve That a General Meeting Other For For Management Than an Annual General Meeting May Be Called on Not Less Than 14 Clear Days' Notice INTEL CORPORATION Ticker: INTC Security ID: 458140100 Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Charlene Barshefsky For For Management 2 Elect Director Susan L. Decker For For Management 3 Elect Director John J. Donahoe For For Management 4 Elect Director Reed E. Hundt For For Management 5 Elect Director Paul S. Otellini For For Management 6 Elect Director James D. Plummer For For Management 7 Elect Director David S. Pottruck For For Management 8 Elect Director Jane E. Shaw For For Management 9 Elect Director John L. Thornton For For Management 10 Elect Director Frank D. Yeary For For Management 11 Elect Director David B. Yoffie For For Management 12 Ratify Auditors For For Management 13 Amend Omnibus Stock Plan For For Management 14 Approve Stock Option Exchange Program For For Management 15 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 16 Provide for Cumulative Voting Against Against Shareholder 17 Adopt Policy on Human Rights to Water Against Against Shareholder JOHNSON & JOHNSON Ticker: JNJ Security ID: 478160104 Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: FEB 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary Sue Coleman For For Management 1.2 Elect Director James G. Cullen For For Management 1.3 Elect Director Michael M.E. Johns For For Management 1.4 Elect Director Arnold G. Langbo For For Management 1.5 Elect Director Susan L. Lindquist For For Management 1.6 Elect Director Leo F. Mullin For For Management 1.7 Elect Director Wiliam D. Perez For For Management 1.8 Elect Director Charles Prince For For Management 1.9 Elect Director David Satcher For For Management 1.10 Elect Director William C. Weldon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation JPMORGAN CHASE & CO. Ticker: JPM Security ID: 46625H100 Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Crandall C. Bowles For For Management 1.2 Elect Director Stephen B. Burke For For Management 1.3 Elect Director David M. Cote For For Management 1.4 Elect Director James S. Crown For For Management 1.5 Elect Director James Dimon For For Management 1.6 Elect Director Ellen V. Futter For For Management 1.7 Elect Director William H. Gray, III For For Management 1.8 Elect Director Laban P. Jackson, Jr. For For Management 1.9 Elect Director David C. Novak For For Management 1.10 Elect Director Lee R. Raymond For For Management 1.11 Elect Director William C. Weldon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Disclose Prior Government Service Against Against Shareholder 5 Provide for Cumulative Voting Against Against Shareholder 6 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 7 Report on Predatory Lending Policies Against Against Shareholder 8 Amend Key Executive Performance Plan Against Against Shareholder 9 Stock Retention/Holding Period Against Against Shareholder 10 Prepare Carbon Principles Report Against Against Shareholder LVMH MOET HENNESSY LOUIS VUITTON Ticker: MC Security ID: F58485115 Meeting Date: MAY 14, 2009 Meeting Type: Annual/Special Record Date: MAY 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Accept Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Auditors' Special Report For Against Management Regarding Related-Party Transactions 4 Approve Allocation of Income and For For Management Dividends of EUR 1.60 per Share 5 Reelect Antoine Arnault as Director For Against Management 6 Reelect Antoine Bernheim as Director For Against Management 7 Reelect Albert Frere as Director For Against Management 8 Reelect Pierre Gode as Director For Against Management 9 Reelect Lord Powell of Bayswater as For Against Management Director 10 Elect Yves-Thilbaut de Silguy as For For Management Director 11 Authorize Repurchase of up to 10 For For Management Percent of Issued Share Capital 12 Approve Reduction in Share Capital via For For Management Cancellation of Repurchased Shares 13 Authorize Issuance of Equity or For For Management Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 50 Million 14 Authorize Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 50 Million, with the Possibility Not to Offer them to the Public for an Amount Representing 20 Percent per Year 15 Authorize Board to Increase Capital in For Against Management the Event of Additional Demand Related to Delegation Submitted to Shareholders Votes under Items 13 and 14 Above 16 Authorize Capital Increase of Up to EUR For Against Management 50 Million for Future Exchange Offers 17 Authorize Capital Increase of up to 10 For For Management Percent of Issued Capital for Future Acquisitions 18 Authorize up to 3 Percent of Issued For Against Management Capital for Use in Stock Option Plan 19 Approve Employee Stock Purchase Plan For For Management 20 Amend Articles 11 and 23 of Bylaws Re: For For Management Shareholding Requirements for Directors and Double Voting Rights MCDONALD'S CORP. Ticker: MCD Security ID: 580135101 Meeting Date: MAY 27, 2009 Meeting Type: Annual Record Date: MAR 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robert A. Eckert For For Management 2 Elect Director Enrique Hernandez, Jr. For For Management 3 Elect Director Jeanne P. Jackson For For Management 4 Elect Director Andrew J. McKenna For For Management 5 Ratify Auditors For For Management 6 Amend Omnibus Stock Plan For For Management 7 Approve Executive Incentive Bonus Plan For For Management 8 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 9 Phase out Sales of Eggs from Battery Against Against Shareholder Cage Hens MCGRAW-HILL COMPANIES, INC., THE Ticker: MHP Security ID: 580645109 Meeting Date: APR 29, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sir Michael Rake For Withhold Management 1.2 Elect Director Kurt L. Schmoke For Withhold Management 1.3 Elect Director Sidney Taurel For Withhold Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Declassify the Board of Directors Against For Shareholder 5 Reduce Supermajority Vote Requirement Against For Shareholder 6 Report on Political Contributions Against Against Shareholder 7 Require a Majority Vote for the Against For Shareholder Election of Directors 8 Require Independent Board Chairman Against Against Shareholder MICROSOFT CORP. Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 19, 2008 Meeting Type: Annual Record Date: SEP 5, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven A. Ballmer For For Management 2 Elect Director James I. Cash, Jr. For For Management 3 Elect Director Dina Dublon For For Management 4 Elect Director William H. Gates, III For For Management 5 Elect Director Raymond V. Gilmartin For For Management 6 Elect Director Reed Hastings For For Management 7 Elect Director David F. Marquardt For For Management 8 Elect Director Charles H. Noski For For Management 9 Elect Director Helmut Panke For For Management 10 Approve Executive Incentive Bonus Plan For For Management 11 Amend Non-Employee Director Omnibus For Against Management Stock Plan 12 Ratify Auditors For For Management 13 Adopt Policies to Protect Freedom of Against Against Shareholder Access to the Internet 14 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Human Rights 15 Report on Charitable Contributions Against Against Shareholder NESTLE SA Ticker: NSRGY Security ID: 641069406 Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: MAR 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Accept Financial Statements and For For Management Statutory Reports 1.2 Approve Remuneration Report For For Management 2 Approve Discharge of Board and Senior For For Management Management 3 Approve Allocation of Income and For For Management Dividends of CHF 1.40 per Share 4.1.1 Reelect Daniel Borel as Director For For Management 4.1.2 Reelect Carolina Mueller-Moehl as For For Management Director 4.2 Ratify KPMG AG as Auditors For For Management 5 Approve CHF 180 million Reduction in For For Management Share Capital 6 MARK THE FOR BOX TO THE RIGHT IF YOU None Against Management WISH TO GIVE A PROXY TO INDEPENDENT REPRESENTATIVE, MR. JEAN-LUDOVIC HARTMAN NOVARTIS AG Ticker: NVS Security ID: 66987V109 Meeting Date: FEB 24, 2009 Meeting Type: Annual Record Date: JAN 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Discharge of Board and Senior For For Management Management 3 Approve Allocation of Income and For For Management Dividends of CHF 2 per Share 4 Approve CHF 3 Million Reduction in For For Management Share Capital via Cancellation of Repurchased Shares 5.1 Amend Articles Re: Require Annual Against For Shareholder Advisory Vote on Remuneration Report, incl. Disclosure of Compensation Amount Paid to Board of Directors and Executive Management 5.2 Amend Corporate Purpose Re: For For Management Sustainability 5.3 Amend Articles Re: Auditors For For Management 6.1 Retirement of Peter Burckhardt and None None Management William George as Directors (Non-Voting) 6.2.1 Reelect Srikant Datar as Director For For Management 6.2.2 Reelect Andreas von Planta as Director For For Management 6.2.3 Reelect Wendelin Wiedeking as Director For For Management 6.2.4 Reelect Rolf Zinkernagel as Director For For Management 6.3 Elect William Brody as Director For For Management 7 Ratify PricewaterhouseCoopers AG as For For Management Auditors PEPSICO, INC. Ticker: PEP Security ID: 713448108 Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director S.L. Brown For For Management 2 Elect Director I.M. Cook For For Management 3 Elect Director D. Dublon For For Management 4 Elect Director V.J. Dzau For For Management 5 Elect Director R.L. Hunt For For Management 6 Elect Director A. Ibarguen For For Management 7 Elect Director A.C. Martinez For For Management 8 Elect Director I.K. Nooyi For For Management 9 Elect Director S.P. Rockefeller For For Management 10 Elect Director J.J. Schiro For For Management 11 Elect Director L.G. Trotter For For Management 12 Elect Director D.Vasella For For Management 13 Elect Director M.D. White For For Management 14 Ratify Auditors For For Management 15 Amend Executive Incentive Bonus Plan For For Management 16 Report on Recycling Against Against Shareholder 17 Report on Genetically Engineered Against Against Shareholder Products 18 Report on Charitable Contributions Against Against Shareholder 19 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation PHILIP MORRIS INTERNATIONAL INC. Ticker: PM Security ID: 718172109 Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: MAR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Harold Brown For For Management 1.2 Elect Director Mathis Cabiallavetta For For Management 1.3 Elect Director Louis C. Camilleri For For Management 1.4 Elect Director J. Dudley Fishburn For For Management 1.5 Elect Director Graham Mackay For For Management 1.6 Elect Director Sergio Marchionne For For Management 1.7 Elect Director Lucio A. Noto For For Management 1.8 Elect Director Carlos Slim Helu For For Management 1.9 Elect Director Stephen M. Wolf For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management PROCTER & GAMBLE COMPANY, THE Ticker: PG Security ID: 742718109 Meeting Date: OCT 14, 2008 Meeting Type: Annual Record Date: AUG 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kenneth I. Chenault For For Management 1.2 Elect Director Scott D. Cook For For Management 1.3 Elect Director Rajat K. Gupta For For Management 1.4 Elect Director A.G. Lafley For For Management 1.5 Elect Director Charles R. Lee For For Management 1.6 Elect Director Lynn M. Martin For For Management 1.7 Elect Director W. James McNerney, Jr. For For Management 1.8 Elect Director Johnathan A. Rodgers For For Management 1.9 Elect Director Ralph Snyderman For For Management 1.10 Elect Director Margaret C. Whitman For For Management 1.11 Elect Director Patricia A. Woertz For For Management 1.12 Elect Director Ernesto Zedillo For For Management 2 Ratify Auditors For For Management 3 Adopt Majority Voting for Uncontested For For Management Election of Directors 4 Rotate Annual Meeting Location Against Against Shareholder 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation ROYAL DUTCH SHELL PLC Ticker: RDS.B Security ID: 780259206 Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: APR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For Against Management 3 Elect Simon Henry as Director For For Management 4 Re-elect Lord Kerr of Kinlochard as For For Management Director 5 Re-elect Wim Kok as Director For For Management 6 Re-elect Nick Land as Director For For Management 7 Re-elect Jorma Ollila as Director For For Management 8 Re-elect Jeroen van der Veer as For For Management Director 9 Re-elect Hans Wijers as Director For For Management 10 Reappoint PricewaterhouseCoopers LLP as For For Management Auditors of the Company 11 Authorise Board to Fix Remuneration of For For Management Auditors 12 Authorise Issue of Equity or For For Management Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of EUR 145 Million 13 Subject to the Previous Resolution For For Management Being Passed, Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of EUR 21 Million 14 Authorise 624 Million Ordinary Shares For For Management for Market Purchase 15 Authorise the Company and its For For Management Subsidiaries to Make EU Political Donations to Political Organisations Other than Political Parties up to GBP 200,000 and to Incur EU Political Expenditure up to GBP 200,000 STATOILHYDRO ASA (FORMERLY STATOIL ASA) Ticker: STO Security ID: 85771P102 Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: APR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Elect Olaug Svarva as Chairman of For For Management Meeting 3 Approve Notice of Meeting and Agenda For For Management 4 Registration of Attending Shareholders None None Management and Proxies 5 Designate Inspectors of Minutes of For For Management Meeting 6 Approve Financial Statements and For For Management Statutory Reports; Approve Allocation of Income and Dividends of NOK 7.25 per Share (NOK 4.40 as Ordinary Dividend and NOK 2.85 as Special Dividend) 7 Approve Remuneration of Auditors For For Management 8 Elect One Deputy Member of Corporate For Against Management Assembly 9 Approve Remuneration Policy And Other For Against Management Terms of Employment For Executive Management 10 Authorize Repurchase and Reissuance of For Against Management Shares up to NOK 15 Million Aggregate Par Value for Share Saving Scheme for Employees 11 Change Company Name to Statoil ASA; For For Management Amend Corporate Purpose: Include Other Forms of Energy 12 Withdraw Company From Tar Sands Against Against Shareholder Activities in Canada TOTAL SA Ticker: TOT Security ID: 89151E109 Meeting Date: MAY 15, 2009 Meeting Type: Annual/Special Record Date: APR 7, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 2.28 per Share 4 Approve Special Auditors' Report For For Management Presenting Ongoing Related-Party Transactions 5 Approve Transaction with Thierry For For Management Desmarest 6 Approve Transaction with Christophe de For Against Management Margerie 7 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 8 Reelect Anne Lauvergeon as Director For Against Management 9 Reelect Daniel Bouton as Director For Against Management 10 Reelect Bertrand Collomb as Director For For Management 11 Reelect Christophe de Margerie as For For Management Director 12 Reelect Michel Pebereau as Director For Against Management 13 Electe Patrick Artus as Director For For Management 14 Amend Article 12 of Bylaws Re: Age For For Management Limit for Chairman A Amend Article 19 of Bylaws Re: Against Against Shareholder Disclosure of Individual Stock Option Plans B Amend Article 11 of Bylaws Re: Against Against Shareholder Nomination of Employee's Shareholder Representative to the Board of Directors C Approve Restricted Stock Plan for Against Against Shareholder Employee UNITED TECHNOLOGIES CORP. Ticker: UTX Security ID: 913017109 Meeting Date: APR 8, 2009 Meeting Type: Annual Record Date: FEB 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Louis R. Chenevert For For Management 1.2 Elect Director George David For For Management 1.3 Elect Director John V. Faraci For For Management 1.4 Elect Director Jean-Pierre Garnier For For Management 1.5 Elect Director Jamie S. Gorelick For For Management 1.6 Elect Director Carlos M. Gutierrez For For Management 1.7 Elect Director Edward A. Kangas For For Management 1.8 Elect Director Charles R. Lee For For Management 1.9 Elect Director Richard D. McCormick For For Management 1.10 Elect Director Harold McGraw III For For Management 1.11 Elect Director Richard B. Myers For For Management 1.12 Elect Director H. Patrick Swygert For For Management 1.13 Elect Director Andre Villeneuve For For Management 1.14 Elect Director Christine Todd Whitman For For Management 2 Ratify Auditors For For Management 3 Report on Foreign Military Sales Against Against Shareholder Offsets WALGREEN CO. Ticker: WAG Security ID: 931422109 Meeting Date: JAN 14, 2009 Meeting Type: Annual Record Date: NOV 17, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William C. Foote For For Management 1.2 Elect Director Mark P. Frissora For For Management 1.3 Elect Director Alan G. Mcnally For For Management 1.4 Elect Director Cordell Reed For For Management 1.5 Elect Director Nancy M. Schlichting For For Management 1.6 Elect Director David Y. Schwartz For For Management 1.7 Elect Director Alejandro Silva For For Management 1.8 Elect Director James A. Skinner For For Management 1.9 Elect Director Marilou M. Von Ferstel For For Management 1.10 Elect Director Charles R. Walgreen III For For Management 2 Ratify Auditors For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Require Independent Board Chairman Against Against Shareholder 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Premier Worldwide Growth Fund, Inc. By: /s/ J. David Officer J. David Officer President Date: August 12, 2009
